UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR // TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-31706 PMA Capital Corporation (Exact name of registrant as specified in its charter) Pennsylvania 23-2217932 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 380 Sentry Parkway Blue Bell, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 397-5298 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES /X/ NO // Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES // NO // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer // Accelerated filer /X/ Non-accelerated filer // (Do not check if a smaller reporting company) Smaller reporting company // Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES // NO /X/ There were 32,280,474 shares outstanding of the registrant’s Class A Common Stock, $5 par value per share, as of the close of business on August 5, 2010. INDEX Page Part I. Financial Information Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (unaudited) 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2010 and 2009 (unaudited) 4 Notes to the Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 28 Item 4. Controls and Procedures. 28 Part II. Other Information Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 6. Exhibits. 30 Signatures 31 Exhibit Index 32 Part I. Financial Information Item 1. Financial Statements. PMA Capital Corporation Condensed Consolidated Balance Sheets (Unaudited) As of As of June 30, December 31, (in thousands, except share data) Assets: Investments: Fixed maturities available for sale, at fair value (amortized cost:2010 - $741,391; 2009 - $779,154) $ $ Short-term investments Other investments (cost: 2010 - $30,442; 2009 - $27,363) Total investments Cash Accrued investment income Premiums receivable (net of valuation allowance: 2010 - $7,500; 2009 - $7,427) Reinsurance receivables (net of valuation allowance: 2010 - $4,719; 2009 - $4,719) Prepaid reinsurance premiums Deferred income taxes, net Deferred acquisition costs Funds held by reinsureds Intangible assets Other assets Total assets $ $ Liabilities: Unpaid losses and loss adjustment expenses $ $ Unearned premiums Long-term debt Accounts payable, accrued expenses and other liabilities Reinsurance funds held and balances payable Dividends to policyholders Total liabilities Commitments and contingencies (Note 8) Shareholders' Equity: Class A Common Stock, $5 par value, 60,000,000 shares authorized (2010 - 34,217,945 shares issued and 32,281,576 outstanding; 2009 - 34,217,945 shares issued and 32,251,120 outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost (2010 - 1,936,369 shares; 2009 - 1,966,825 shares) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 PMA Capital Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands, except per share data) Revenues: Net premiums written $ Change in net unearned premiums ) Net premiums earned Claims service revenues Commission income Net investment income Net realized investment gains (losses) ) Other revenues Total revenues Losses and Expenses: Losses and loss adjustment expenses Acquisition expenses Operating expenses Dividends to policyholders Interest expense Total losses and expenses Income from continuing operations before income taxes Income tax expense: Current Deferred Total income tax expense Income from continuing operations Loss from discontinued operations, net of tax - ) - ) Net income $ Income (loss) per share: Basic: Continuing Operations $ Discontinued Operations - ) - ) $ Diluted: Continuing Operations $ Discontinued Operations - ) - ) $ See accompanying notes to the unaudited condensed consolidated financial statements. 2 PMA Capital Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (in thousands) Cash flows from operating activities: Net income $ $ Less: Loss from discontinued operations - ) Income from continuing operations, net of tax Adjustments to reconcile income from continuing operations to net cash flows used in operating activities: Deferred income tax expense Net realized investment gains ) ) Stock-based compensation Depreciation and amortization Change in: Premiums receivable and unearned premiums, net ) ) Dividends to policyholders ) ) Reinsurance receivables ) ) Prepaid reinsurance premiums ) ) Unpaid losses and loss adjustment expenses ) Funds held by reinsureds ) ) Reinsurance funds held and balances payable Accrued investment income ) Deferred acquisition costs ) Accounts payable, accrued expenses and other liabilities ) Other, net ) Discontinued operations - ) Net cash flows used in operating activities ) ) Cash flows from investing activities: Fixed maturities available for sale: Purchases ) ) Maturities and calls Sales Net sales of short-term investments Net purchases of other investments ) ) Purchase of subsidiaries, net of cash received - ) Other, net ) ) Discontinued operations - Net cash flows provided by investing activities Cash flows from financing activities: Repayments of debt ) - Shares purchased under stock-based compensation plans ) ) Other payments to discontinued operations - ) Discontinued operations - Net cash flows used in financing activities ) ) Net increase (decrease) in cash ) Cash - beginning of year Cash - end of period (a) $ $ Supplementary cash flow information (all continuing operations): Interest paid $ $ Income tax paid (refunded) $ ) $ (a) Includes cash from discontinued operations of $1,271 as of June 30, 2009. See accompanying notes to the unaudited condensed consolidated financial statements. 3 PMA Capital Corporation Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands) Net income $ Other comprehensive income, net of tax: Unrealized gains on securities: Holding gains arising during the period Portion of other than temporary impairment losses recognized in other comprehensive income, net of deferred income tax of $114 - ) - ) Less:reclassification adjustment for (gains) losses included in net income, net of tax (expense) benefit: ($397) and $165 for the three months ended June 30, 2010 and 2009; ($546) and ($97) for the six months ended June 30, 2010 and 2009 ) ) ) Total unrealized gains on securities Net periodic benefit cost, net of tax expense: $80 and $94 for the three months ended June 30, 2010 and 2009; $155 and $188 for the six months ended June 30, 2010 and 2009 Unrealized gains from derivative instruments designated as cash flow hedges, net of tax expense: $64 and $150 for the three months ended June 30, 2010 and 2009; $89 and $177 for the six months ended June 30, 2010 and 2009 Other comprehensive income, net of tax Comprehensive income $ See accompanying notes to the unaudited condensed consolidated financial statements. 4 PMA Capital Corporation Notes to the Unaudited Condensed Consolidated Financial Statements 1.BUSINESS DESCRIPTION The accompanying condensed consolidated financial statements include the accounts of PMA Capital Corporation and its subsidiaries (collectively referred to as “PMA Capital” or the “Company”).PMA Capital Corporation is a holding company whose operating subsidiaries provide insurance and fee-based services.Insurance products include workers’ compensation and other commercial property and casualty lines of insurance.Fee-based services include third party administrator (“TPA”), managing general agent and program administrator services.The operating subsidiaries are marketed under PMA Companies and include The PMA Insurance Group, PMA Management Corp., PMA Management Corp. of New England, Inc. and Midlands Management Corporation.The Company previously managed the run-off of its reinsurance and excess and surplus lines operations, which have been recorded as discontinued operations. On June 9, 2010, the Company and Old Republic International Corporation (“Old Republic”) entered into a merger agreement pursuant to which Old Republic will acquire all of the Company’s outstanding common stock.See Note 3 for additional information. The PMA Insurance Group — The PMA Insurance Group writes workers’ compensation and other commercial property and casualty lines of insurance, which are marketed primarily in the eastern part of the United States.The PMA Insurance Group primarily consists of the results of the Company’s principal insurance subsidiaries, which are commonly referred to as the “Pooled Companies” because they share results under an intercompany pooling arrangement.Approximately 90% of The PMA Insurance Group’s business is produced through independent agents and brokers. Fee-based Business — Fee-based Business consists of the results of PMA Management Corp., PMA Management Corp. of New England, Inc. and Midlands Management Corporation.PMA Management Corp. is a TPA that provides various claims administration, risk management, loss prevention and related services, primarily to self-insured clients under fee for service arrangements, as well as to insurance carriers on an unbundled basis.PMA Management Corp. of New England, Inc. is a Connecticut-based provider of risk management and TPA services.Midlands is an Oklahoma City-based managing general agent, program administrator and provider of TPA services. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Basis of Presentation – The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.It is management’s opinion that all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation have been included. The preparation of consolidated financial statements in conformity with GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Due to this and certain other factors, such as the seasonal nature of portions of the insurance business, as well as competitive and other market conditions, operating results for the three and six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year. The information included in this Form 10-Q should be read in conjunction with the Company’s audited consolidated financial statements and footnotes included in its 2009 Annual Report on Form 10-K. B. Intangible Assets — Identifiable intangible assets consist of non-contractual customer relationships, licenses and a trade name from business acquisitions.Goodwill represents the excess of the purchase price over the fair value of the net identifiable assets acquired.Goodwill and indefinite-lived intangible assets remain on the balance sheet and are tested for impairment on an annual basis, or when there is a reason to suspect that their values may have been diminished or impaired.Other identifiable intangible assets that are not deemed to have an indefinite useful life are amortized over their estimated useful lives.Annual impairment testing was performed during the second quarter of 2010 on intangible assets.Based upon this review, these assets were not impaired. C.Recent Accounting Guidance – In June 2009, the Financial Accounting Standards Board issued updated guidance on “Consolidation,” which requires additional disclosures about the transfer and derecognition of financial assets and eliminates the concept of qualifying special-purpose entities.This guidance was effective for fiscal years beginning after November 15, 5 2009.The 2010 adoption of this guidance did not have a material impact on the Company’s financial condition, results of operations or liquidity.As a result of adopting this guidance, the Company was required to consolidate the trusts related to its trust preferred debt which resulted in a decrease in other assets and debt of $1.9 million. 3.MERGER AGREEMENT On June 9, 2010, the Company and Old Republic entered into a merger agreement pursuant to which Old Republic will acquire all of the Company’s outstanding common stock.At the effective time of the merger, each share of the Company's common stock issued and outstanding immediately prior to the effective time will be automatically cancelled and converted into the right to receive 0.55 shares (the “Exchange Ratio”) of common stock of Old Republic and all outstanding stock options, restricted shares and other equity awards will be converted, based on the Exchange Ratio, into stock options, restricted shares and equity awards covering Old Republic common stock. The Exchange Ratio will be adjusted if the volume weighted average price per share of Old Republic common stock for the 20 consecutive trading days ending on and including the fifth trading day prior to, but not including, the closing date of the merger exceeds $17.00 or is less than $12.50, but in no event will the Exchange Ratio exceed 0.60 or be less than 0.50.The transaction is expected to closenear the end ofthe third quarter of 2010, subject to approval by PMA Capital’s shareholders and other customary closing conditions. See Note 8 for pending litigation related to the merger. The merger agreement provides certain termination rights for both parties.In the event the merger agreement is terminated because the Company's Board of Directors fails to recommend approval of the merger, changes its recommendation or approves or recommends an alternative proposal or transaction, the Company will be required to pay Old Republic a termination fee of $8 million. 6 4. INVESTMENTS The cost or amortized cost and fair value of the Company’s investment portfolio were as follows: Included in Accumulated Other Comprehensive Income (Loss) Gross Unrealized Losses Cost or Gross Non-OTTI OTTI Amortized Unrealized Unrealized Unrealized Fair (dollar amounts in thousands) Cost Gains Losses Losses (1) Value June 30, 2010 Fixed maturities available for sale: U.S. Treasury securities and obligations of U.S. Government agencies $ $ $ $
